Citation Nr: 1455700	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as major depressive disorder).  

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the left ankle with history of chronic sprains.  

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from September 1981 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim of service connection for major depressive disorder to include other psychiatric disabilities.

The Veteran testified at a May 2014 hearing by the undersigned Veterans Law Judge held by videoconference from the RO.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to increased ratings for the service-connected disabilities involving the right knee and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder is related to his service-connected right knee and left ankle disabilities.  


CONCLUSION OF LAW

Depression is proximately caused by his service-connected right knee and left ankle disabilities.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

The Veteran has been diagnosed with depression since 2009, and has been treated with antidepressants.  He competently and credibly asserted at his Board hearing that his service-connected right knee and left ankle disabilities are the cause of his depression.  Board Hr'g Tr. 7.  As the Veteran has not suggested, and the record does not indicate that his psychiatric disorder began during service, the Board addresses only the secondary service connection argument herein.

The Veteran provided the VA with a June 2001 private examination report from Dr. Selbst, an internist.  Upon examination, the Veteran reported episodes of crying, living alone and rarely socializing.  Further, he reported periods of anger, irritability, memory loss, and trouble concentrating.  Dr. Selbst opined that it is as likely as not that the Veteran's depression is secondary to his service-connected disabilities.  The Board finds that this evidence makes it at least equally likely that the Veteran's major depressive disorder is secondary to his service-connected disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, service connection is granted. 



ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression, is granted.


REMAND

At his October 2014 Board hearing, the Veteran indicated that his service-connected right knee and left ankle disabilities have worsened since the most recent examination, conducted in March 2010.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand these claims.

Additionally, as the Veteran has been receiving ongoing VA treatment for his right knee and left ankle disabilities, but no records of such treatment dated after April 2010 have yet been added to the claims file, those records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Electronically associate any outstanding records of VA treatment for the Veteran's right knee and left ankle disabilities dated since April 2010 with the record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent private medical treatment, and associate them with the claims file.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right knee and left ankle disabilities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for appropriate VA examinations to determine the current nature, extent, and severity of his service-connected right knee and left ankle disabilities.  

The claims file should be made available to and reviewed by the examiners, and all appropriate tests and studies should be conducted.   

In regards to the right knee disability, the examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner must inquire as to periods of flare-ups, and note the frequency and duration of any such flare-ups.  

In regards to the left ankle disability, the examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if at all.  The examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.  The examiner must also comment as to whether the Veteran has instability of the left ankle, and if so, the frequency and severity of that instability.

4.  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


